DETAILED ACTION
Response to Amendment
1.	The Office Action is responsive to amendments filed for No. 16/296793 on November 02, 2020. Please note claims 1-21 remain in the application. 
Response to Arguments
2.	Applicant's arguments filed November 02, 2020 have been fully considered but are moot due to Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 5 recites the limitation "the interference compensation circuit is configured to provide the interference compensation signal with an inverted version of the low-frequency signal interference" is indefinite.   The parent claim 1 recites an interference compensation circuit configured to subtract an interference compensation signal from an input of the modulator.  The parent claim was understood as that the interference compensation signal is in a the interference compensation signal with an inverted version of the low-frequency signal interference.  This leads to confusion because “subtracting the inverted version of the interference compensation signal from the low-frequency signal interference means” actually means for adding the “same version” of the interferences compensation signal to the low-frequency signal interference.  Subtracting a negative signal is the same as adding the signal.  
Claims 6-14 are rejected due to their dependency from claim 5.
	Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 2, 4 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Straeussnigg et al. (hereinafter Straeussnigg) US-PG-PUB No. 2015/0131819.

Regarding claim 1, Straeussnigg teaches

a MEMS microphone (Fig. 2 shows a MEMS device 111); 
a modulator (Fig. 2 shows a modulator 120) connected downstream of the MEMS microphone (e.g. MEMS device 111) as shown in Fig. 2; and
Straeussnigg teaches in Fig. 2 of a low-pass filter (e.g. interference compensation circuit) within an equalizer device 104 (Para. [0027], Lines 3-4) configured to subtract an interference compensation signal from an input of the modulator since the low-pass filter within the equalizer device 104 is configured to remove unwanted bands of frequencies from the modulator 200 as shown in Fig. 2 and Para. [0022], Lines 1-6, Straeussnigg inherently teaches that the interference compensation signal being opposed to (or removed) a low-frequency signal interference present at the input of the modulator since the main application of the low-pass filter is to suppress and prevent unwanted interferences, thus improving the quality of the transmission, i.e. remove noise.

Regarding claim 2, Straeussnigg teaches 
The MEMS microphone module as claimed in claim 1, wherein the low-frequency signal interference has an amplitude that is greater than an allowed input amplitude range of the modulator since the low-pass filer (e.g. interference compensation) within the equalizer device 104 is a filter that passes signals with a frequency lower than a selected cutoff frequency and attenuates signals with frequencies higher than the cutoff frequency. In this case, the attenuated signals is the low-frequency signal interference (e.g. unwanted signals)

Regarding claim 4, Straeussnigg teaches
The MEMS microphone module as claimed in claim 1, wherein the interference compensation circuit (e.g. low-pass filer within the equalizer device 104) is directly connected to the input of the modulator (modulator 120) as shown in Fig. 2.

Regarding claim 15, Straeussnigg teaches
The MEMS microphone module as claimed in claim 1, wherein the modulator comprises a 1-bit modulator (Para. [0029], Lines 1-5).

Regarding claim 16, Straeussnigg teaches
A MEMS (micro-electro-mechanical systems) microphone module (Fig. 2 shows a MEMS microphone 102), comprising: 
a MEMS microphone (Fig. 2 shows a MEMS device 111); 
a modulator (Fig. 2 shows a modulator 120) connected downstream of the MEMS microphone (e.g. MEMS device 111) as shown in Fig. 2; and
Straeussnigg teaches in Fig. 2 of a low-pass filter (e.g. interference compensation circuit) within an equalizer device 104 (Para. [0027], Lines 3-4) configured to subtract an interference compensation signal from an input of the modulator since the low-pass filter within the equalizer device 104 is configured to remove unwanted bands of frequencies from the modulator 200 as shown in Fig. 2 and Para. [0022], Lines 1-6, Straeussnigg inherently teaches that the interference compensation signal being opposed to (or removed) a low-frequency signal interference present in a signal chain between the MEMS microphone and modulator since the main application of 

Regarding claim 17, this claim is rejected for the same reasons as claim 1 because the apparatus in claim 1 can be used to practice the method steps of claim 17.

Regarding claim 18, Straeussnigg teaches
A computer program for carrying out the method as claimed in claim 17 when the computer program runs on a computer or microprocessor (Para. [0052], Lines 1-5).

Regarding claim 19, Straeussnigg teaches
A device (Fig. 2 shows a microphone packages 100 used in mobile telecommunication devices….Para. [0051], Lines 1-4) for operating a MEMS (micro-electro-mechanical systems) microphone module (Fig. 2 shows a MEMS microphone 102), comprising: 
a MEMS microphone (Fig. 2 shows a MEMS device 111); 
a modulator (Fig. 2 shows a modulator 120) connected downstream of the MEMS microphone (e.g. MEMS device 111) as shown in Fig. 2; and
Straeussnigg teaches in Fig. 2 of a low-pass filter (e.g. interference compensation circuit) within an equalizer device 104 (Para. [0027], Lines 3-4) configured to subtract an interference compensation signal from an input of the modulator since the low-pass filter within the equalizer device 104 is configured to remove unwanted bands of frequencies from the modulator 200 as shown in Fig. 2 and Para. [0022], Lines 1-6, Straeussnigg inherently teaches that the interference compensation signal being opposed to (or removed) a low-frequency signal interference present 

Regarding claim 20, Straeussnigg teaches
the MEMS microphone module as claimed in claim 1, wherein the interference compensation circuit is configured to estimate the low-frequency signal interference using a low-pass filter, and to subtract the output of the low-pass filter from the input of the modulator since the low-pass filter (e.g. interference compensation) within the equalizer device 104 is configured to estimate the signal interference based on some a priori knowledge of the nature of the noise or selected cutoff frequency.

Regarding claim 21, Straeussnigg teaches
The MEMS microphone module as claimed in claim 20, wherein the low-pass filter is a digital low-pass filter (Para. [0027], Lines 4-5).
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Straeussnigg et al. (hereinafter Straeussnigg) US-PG-PUB No. 2015/0131819 in view of Aggarwal et al. (hereinafter Aggarwal) US-PG-PUB No. 2018/0190109.

Regarding claim 3, Straeussnigg teaches all the features with respect to claim 1 as outlined above.
Straeussnigg does not explicitly teach that the low-frequency signal interference has a frequency of 10 Hz or less.
	Aggarwal teaches that the low-frequency signal has a frequency of 10 Hz ….Para. [0066], Lines 5-6.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MEMS microphone module, as taught by Straeussnigg, with the low-frequency signal has a frequency of 10 Hz, as taught by Aggarwal. The motivation is to use the low-frequency signal to reach areas far away from the acoustic source and spread the signal in all directions with the same intensity.

12.	Claims 5-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Straeussnigg et al. (hereinafter Straeussnigg) US-PG-PUB No. 2015/0131819.

Regarding claim 5 (Note: this rejection is based on the 112b rejection.), Straeussnigg teach all the features with respect to claim 1 as outlined above.
Straeussnigg teaches in Fig. 2 that the interference compensation circuit (e.g. low-pass filer within the equalizer device 104) is configured to derive the low-frequency signal interference from a digital version of a microphone signal provided by the MEMS microphone. 
Straeussnigg does not explicitly teach that the interference compensation circuit is configured to provide the interference compensation signal with an inverted version of the low-frequency signal interference, such that the interference compensation signal is opposed to the low-frequency signal interference present at the input of the modulator.
	Straeussnigg teaches in a different embodiment of a finite impulse response filter (FIR) within the equalizer device 104 is configured to provide the interference compensation signal with an inverted version of the low-frequency signal interference (Para. [0025], Lines 1-12), such that the interference compensation signal is opposed to the low-frequency signal interference present at the input of the modulator since the FIR use the inverted signal cancels the unwanted interferences i.e. remove noise.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MEMS microphone module, as taught by the Straeussnigg, with the interference compensation circuit is configured to provide the inverted version of the low-frequency signal interference, as taught by the different embodiment of Straeussnigg. The motivation is to reduce or cancel noise on a transmission path and to improve transmission performance.

Regarding claim 6, Straeussnigg teaches all the features with respect to claim 5 as outlined above. Straeussnigg teaches that the interference compensation circuit is configured to estimate the low- frequency signal interference since the low-pass filter (e.g. interference compensation) within the equalizer device 104 is configured to estimate the signal interference based on some a priori knowledge of the nature of the noise or selected cutoff frequency.

Regarding claim 7, Straeussnigg teaches all the features with respect to claim 5 as outlined above. Straeussnigg teaches that the interference compensation circuit (e.g. low-pass filer within the equalizer device 104) is configured to filter the digital version of the microphone signal in order to obtain the low-frequency signal interference as shown in Fig. 2.

Regarding claim 13, Straeussnigg teaches all the features with respect to claim 5 as outlined above. Straeussnigg teaches that the MEMS microphone module comprises an analog-to-digital converter (Fig. 2 shows an analog-to-digital converter (ADC) 110) connected downstream of the MEMS microphone as shown in Fig. 2.

13.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over of Straeussnigg et al. (hereinafter Straeussnigg) US-PG-PUB No. 2015/0131819 in view of Demirsoy et al. (hereinafter Demirsoy) US-PAT No. 7,864,080.

Regarding claim 8, Straeussnigg teach all the features with respect to claim 7 as outlined above.
Straeussnigg teaches in Fig. 2 of a low-pass filter within the equalizer device 104
Straeussnigg does not explicitly teach that the interference compensation circuit comprises a first sampling rate converter connected upstream of the low-pass filter, and wherein the interference compensation circuit comprises a second sampling rate converter connected downstream of the low-pass filter.
	Demirsoy teaches in Fig. 1 an interpolator 18 connected upstream of a low-pass filter 20 and decimator 22 connected downstream of the low-pass filter 20…Col. 3, Lines 12-21.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MEMS microphone module, as taught by Straeussnigg, with the first sampling rate converter connected upstream of the low-pass filter, and the second sampling rate converter connected downstream of the low-pass filter, as taught by Demirsoy. The motivation is to use the sampling rates to improve the efficiency of the MEMS microphone module.
Allowable Subject Matter
14.	Regarding claim 9-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Onishi US-PAT No. 9,628,101, Methods And Apparatus For An Analog-To-Digital Converter, Figs. 1, 2 and 5.

16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653   

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653